Title: Cabinet Meeting. Proposed Rules Governing Belligerents, [3 August 1793]
From: Hamilton, Alexander
To: 



[Philadelphia, August 3, 1793]




At a Meeting of the Secretary of State The Secretary of the Treasury The Secretary at War and the Attorney General at  the .


The following rules were agreed to—


I
The original arming and equipping of vessels in the Ports of the UStates, by any of the belligerent parties, for Military service offensive or defensive, is deemed unlawful.


II
Equipments of Merchant vessels by either of the belligerent parties in the Ports of the UStates, purely for the accommodation of them as such is deemed lawful.


III
Equipments in the Ports of the UStates of vessels of war in the immediate service of the Government of any of the belligerent parties which if done to other vessels would be of a doubtful nature, as being applicable either to Commerce or War, are deemed lawful; except those which shall have made prize of the subjects people or property of France coming with their prizes into the Ports of the UStates pursuant to the 17th article of our Treaty of Amity and Commerce with France.


IV
Equipments in the Ports of the UStates by any of the parties at war with France of Vessels fitted for Merchandize and War, whether with or without Commissions, which are doubtful in their nature as being applicable either to commerce or war are deemed lawful; except those which shall have made prize &c


V
Equipments of any of the vessels of France in the Ports of the UStates which are doubtful in their nature, as being applicable to Commerce or War, are deemed lawful


VI
Equipments of every kind in the Ports of the UStates of privateers of the Powers at War with France are deemed unlawful.


VII
Equipments of vessels in the Ports of the united States which are of a nature solely adapted to war are deemed unlawful; except those stranded or wrecked as mentioned in the 18th. Article of our Treaty with France the 16th of our Treaty with the United Netherlands the 9th of our Treaty with Prussia and except those mentioned in the 19th article of our Treaty with France the 17 of our Treaty with the UNetherlands the 18th of our Treaty with Prussia.


VIII
Vessels of either of the parties not armed or armed previous to their coming into the ports of the UStates which shall not have infringed any of the foregoing rules may lawfully engage or inlist therein their own subjects or citizens not being inhabitants of the UStates; except privateers of the Powers at War with France and except those vessels which shall have made prize &c


